DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to amendment request filed on 09/22/2022.  Amended claims 1, 10-11 and 17-18, filed on 09/22/2022, are being considered on the merits.  
In response to the last Office Action: 
Claims 1, 10-11 and 17-18 have been amended.
Claims 3, 5, 13, 15 and 20 have been cancelled.
Claims 1-2, 4, 6-12, 14 and 16-19 remain pending in this application.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 09/22/2022 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's below arguments in the applicant’s remarks of amended independent claims 1, 11 and 18 found on pages 12-13 and filed on 09/22/2022, have been fully considered but they are not persuasive.
Applicant stated: “Briefly, an embodiment of the present invention is directed toward annotating (e.g., a user provides a text-based label) the columns of extracted relational database metadata. Semantic relationships between the labeled extracted database entities are automatically annotated to form a semantic model ( e.g., in the form of a schema annotation file)... These rejections are respectfully traversed since the proposed combinations do not render obvious each and every feature of the claims”, … “The Boguraev et al. publication does not disclose, teach or suggest these features.  Rather, the Boguraev et al. publication discloses utilizing natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences.”, … “Thus, the Boguraev et al. publication discloses generation of the schema annotation file from the database and its schema.”, … “The Gordon et al. publication does not compensate for these deficiencies. Rather, the Gordon et al. publication discloses an inference engine that executes inference algorithms to access data from a database and carry out inference using the data.”
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned limitation of independent claims 1, 11  and 18, as drafted and given the broadest reasonable interpretation, are disclosed by the reference to Boguraev and in combination of the secondary refence to Gordon.  In particular, Boguraev discloses in Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences.”; and Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”) according to an embodiment of the invention. Template rules are received 810. Template rules with no lexical constraints 820 and a schema annotation file 830 are used to create rules with concrete lexical constraints 840. This results in rules with lexical constraints 850.”).  Furthermore, the reference discloses in Fig. 13B, Para. [0061]: “FIG. 13B is a diagram illustrating extraction of key concepts from a natural language query according to an embodiment of the invention. The system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema.”
Additionally, the secondary reference to Gordon discloses in in Fig. 1, Para. [0034]: “In examples where the process of adding the latent columns and/or tables and annotations is semi-automatic or manual, an end user may access a programming environment at the database management tool either via graphical user interface 110 or by any other communication between computing device 122 and database management tool 106. In some examples the database management tool 106 may be integral with computing device 122. The end user may add latent columns and/or tables to the database schema and create the annotations by writing instructions in a suitable probabilistic programming language at the programming environment.”; and in Fig. 2, Para. [0048]: “As indicated in FIG. 2 annotations 226 are added to latent and observable columns. The database access component 108 may add the annotations automatically using template annotations stored at database management tool 106. ... In some examples the annotations are added by a user operating a programming environment as mentioned above. Combinations of these two approaches are possible.”
Further details are provided in the set forth 35 USC 103 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-12, 14 and 16-19  are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The aforementioned claims are directed to a process, a product and a system. The claimed process is directed towards for a process of creating a semantic model of a relational database for processing natural language queries. A computing device extracts relational database metadata and prompts a user to enter textual labels for columns of the extracted metadata, which then generates a schema annotation file based upon the relational database metadata and the textual labels for the columns. Then, a natural language query is processed for the relational database using the schema annotation file.
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 1, 11 and 18 are directed to an abstract idea without significantly more.   The claim(s) recites the following limitation: “annotating, by the computing device, the database table columns of the extracted metadata with the textual labels provided by the user”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “one or more processors”, "computer" or “computing device”, nothing in the claim element precludes the steps from practically being performed in a human mind.  For example, and given some information at hand, a person is mentally capable (with pen and paper) of updating/changing/modifying/annotating, objects/tables/columns/attributes with text that this person sees appropriate to describe an object being examined, which is a mental process. 
Furthermore, the claim recites the following step: “automatically generating, by the computing device, a schema annotation file based upon the extracted metadata and the textual labels provided by the user for annotating the database table columns of the extracted metadata, wherein automatically generating the schema annotation file comprises: classifying words of the description of the textual labels into a set of categories, wherein classification results for sets of the words correspond to patterns for semantic relationships”, which is again a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “one or more processors”, "computer" or “computing device”, nothing in the claim element precludes the steps from practically being performed in a human mind.  The recited step of: “automatically”, is nothing more than applying a step using generic computing.  Further, the steps to “generating” this schema file involves “classifying words” into “categories”,  which is a step a person can perform mentally, or using pen and paper, which is a mere mental process.  
As explained above, a process of “annotating” and “classifying” information is nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claim(s) recite abstract ideas.
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
This judicial exception is not integrated into a practical application. In particular, the aforementioned claims recite the additional limitation – “extracting automatically, by the computing device, relational database metadata, wherein the extracted metadata includes information for database table columns of the relational database”, which is considered to be extra-solution activities of mere data gathering.  In this context, “extracting” is an activity that is considered data manipulation activity for simply enabling a person to deal with information/data, and analyze the content of this information, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).
Furthermore, the aforementioned claims recite the following – “prompting, by the computing device, textual labels from a user for annotating the database table columns of the extracted metadata, wherein the textual labels include a semantic type and description for a corresponding database table column”.  Again, the activities of “prompting” and “annotating” are data gathering activities, and these activities are data manipulation activities for simply enabling a person to deal with information/data, and analyze the content of this information, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).
Additionally, the aforementioned claims recite the following – “generating at least one entry for the schema annotation file including the words of the description of at least one textual label based on the semantic relationships”.  At this step, the cited language of “generating” amounts to mere data-presentation steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).
Further, the aforementioned claims recite the following – “processing, by the computing device, the schema annotation file into lexical rules with semantic annotation for the relational database”.  At this step, the cited language of “processing”, which is nothing more than applying a step using generic computing. The additional step of “processing , …., the schema annotation file into lexical rules …”, this processing of the schema file into an output, amounts to mere data-presentation steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process and presentation of collected and analyzed data. (See MPEP 2106.05(g)).
Moreover, the aforementioned claims recite the following limitations – “processing a natural language query for the relational database, wherein processing the natural language query comprises: converting the natural language query to a structured query using the lexical rules”.  Again, at this step, the cited language of “processing”, is nothing more than applying a step using generic computing. The additional steps of “… converting the natural language query to a structured query using the lexical rules”, wherein the “converting” step amounts to mere data-presentation steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process and presentation of collected and analyzed data. (See MPEP 2106.05(g)).
The additional elements recited in the aforementioned claim(s) are: “a computing device”, “one or more processors”,  “one or more computer readable storage media” and “a computer”.  The additional elements of using a computer,  storage device(s) and processor(s) to obtain information, analyze information, and manipulate information amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
The additional element of using a computer to obtain information and present information, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Step 2B:  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The insignificant extra-solution activities identified above, which include the data-gathering (“extracting” or “prompting”) steps, and data-presenting (“generating”, “processing” or “converting”) steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Additionally, the  computer,  storage device(s) and processor(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. 
The claim(s) is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “…, the user provides the textual labels for the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database”, which recite an insignificant extra-solution step of data-gathering activity, which does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “…, the extracted metadata is provided in the form of a table, and the extracted metadata comprises a table name, and one or more column names in the table”, which recite an insignificant extra-solution step of data-presentation activity, which does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “…, wherein the schema annotation file is a text file comprising phrases that describe entities of the relational database and relationships between the entities”, which recite an insignificant extra-solution step of data-presentation activity, which does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “…, wherein the relational database is domain independent”, which recites a mere mental step or an abstract idea, which does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of: “…,  wherein the schema annotation file is created using natural language processing of user input to extract semantics, and wherein the extracted semantics are used to create relationships between entities of the relational database”, which recite an insignificant extra-solution step of data-presentation activity, which does not amount to significantly more than the abstract idea.
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “…, creating, with a machine learning system, schema-specific lexical rules with semantic annotation, wherein the machine learning system uses the schema annotation file and template rules based on fixed syntactical rules of English language to create the schema-specific lexical rules”, which recite an insignificant extra-solution step of data-presentation activity, which does not amount to significantly more than the abstract idea.
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “receiving a natural language question from the user; generating an answer to the received natural language question, based upon results of the structured query”, which recite an insignificant extra-solution step of data-presentation activity, which does not amount to significantly more than the abstract idea

Independent claims 11 and 18 recite similar limitations to independent claim 1, therefore these claims are rejected for similar reasons detailed above.
Dependent claims 12, 14, 16-17 and 19 recite similar limitations to claims 2, 4, 6 and 7-10, therefore these claims are rejected for similar reasons as detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-11, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0083569 A1) issued to Boguraev et al. (hereinafter as “BOGURAEV”), and in view of US Patent Application Publication (US 2015/0058337 A1) issued to Gordon et al. (hereinafter as “GORDON”).
Regarding claim 1 (Currently amended), BOGURAEV teaches an automated method using a computing device to create a semantic model of a relational database for processing natural language queries (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”), the method comprising: 
extracting automatically, by the computing device, relational database metadata, wherein the extracted metadata includes information for database table columns of the relational database (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id”.”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”, 
the examiner notes that the reference illustrates in Fig. 5 a table which includes columns have an attribute/metadata of salary, etc to that of an extracted metadata for database tables); 

automatically generating, by the computing device, a schema annotation file based upon the extracted metadata and the textual labels provided by the user for annotating the database table columns of the extracted metadata (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Para. [0051]: “To generate rules automatically, a schema annotation file (SAF) can be used. Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”), 
wherein automatically generating the schema annotation file comprises: classifying words of the description of the textual labels into a set of categories, wherein classification results for sets of the words correspond to patterns for semantic relationships (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Fig. 6, Para. [0049] FIG. 6 illustrates template rules according to an embodiment of the invention. The template rules require that a subject (VAR1) verb (has) an object (VAR2). The template rules and schema annotation file can be used to automatically generate rules for the detection of entities and relations in a natural language query. Template rules can represent widely used constructs of a natural language. One example is an ownership construct: department has a manager, employee has a salary, customer has an address. Such construct can be represented as a verb “to have” with a subject and an object. The subject can describe who owns something and the object can describe what is owned by the subject. From the dependency tree perspective, this construct can be represented as a graph containing 3 nodes: the main one being a verb with lemma form “have” and two children nodes connected to it. One child node can be connected to the main node through an edge labeled “subject”, and another child node can be connected to the main node through an edge labeled “object”. In addition, the subject node can have a particular lemma form (e.g. “employee”), and the object also can have a particular lemma form (e.g. “salary”). Another construct can include subject-verb-object (where verb is an arbitrary verb) or subject-verb-preposition-object. Examples include: a customer buys product, employee works in a department, etc. Another construct can include adjective (superlative)-noun, highest salary, lowest salary etc.”; and
Fig. 13B, Para. [0061]: “FIG. 13B is a diagram illustrating extraction of key concepts from a natural language query according to an embodiment of the invention. The system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema.”,
the examiner notes that the reference discloses in Fig. 5/6 a schema annotation file generation wherein the schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, etc along with constructs that describe the table fields, for example, the subject can describe who owns something and the object can describe what is owned by the subject, and the system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema, to that of generating the schema annotation file and classifying words of the description of the textual labels into a set of categories); and
generating at least one entry for the schema annotation file including the words of the description of at least one textual label based on the semantic relationships (BOGURAEV Fig. 1, Para. [0039]: “FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Fig. 6, Para. [0049] FIG. 6 illustrates template rules according to an embodiment of the invention. The template rules require that a subject (VAR1) verb (has) an object (VAR2). The template rules and schema annotation file can be used to automatically generate rules for the detection of entities and relations in a natural language query. Template rules can represent widely used constructs of a natural language. One example is an ownership construct: department has a manager, employee has a salary, customer has an address. Such construct can be represented as a verb “to have” with a subject and an object. The subject can describe who owns something and the object can describe what is owned by the subject. From the dependency tree perspective, this construct can be represented as a graph containing 3 nodes: the main one being a verb with lemma form “have” and two children nodes connected to it.”); 
processing, by the computing device, the schema annotation file into lexical rules with semantic annotation for the relational database (BOGURAEV Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
 Fig. 6, Para. [0049]: “FIG. 6 illustrates template rules according to an embodiment of the invention. The template rules require that a subject (VAR1) verb (has) an object (VAR2). The template rules and schema annotation file can be used to automatically generate rules for the detection of entities and relations in a natural language query.”); and 
processing a natural language query for the relational database, wherein processing the natural language query comprises: converting the natural language query to a structured query using the lexical rules (BOGURAEV Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
 Fig. 6, Para. [0049]: “FIG. 6 illustrates template rules according to an embodiment of the invention. The template rules require that a subject (VAR1) verb (has) an object (VAR2). The template rules and schema annotation file can be used to automatically generate rules for the detection of entities and relations in a natural language query.”; and
Para. [0051]: “Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Para. [0055]: “…, automatic SQL generation needs to know the schema of the database. The SQL generator can use as input a set of dataItems, where each dataItem is a multiple of (TableName, ColumnName, Filter, AggregationFunction). Knowing the database schema and receiving a set of dataItems, the SQL generator produces the resulting SQL query”; and
Fig. 13B, Para. [0061]: “FIG. 13B is a diagram illustrating extraction of key concepts from a natural language query according to an embodiment of the invention. The system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema.”).

	However, BOGURAEV does not explicitly teach prompting, by the computing device, textual labels from a user for annotating the database table columns of the extracted metadata, wherein the textual labels include a semantic type and description for a corresponding database table column; annotating, by the computing device, the database table columns of the extracted metadata with the textual labels provided by the user.
But, GORDON teaches prompting, by the computing device, textual labels from a user for annotating the database table columns of the extracted metadata, wherein the textual labels include a semantic type and description for a corresponding database table column (GORDON Fig. 1, Para. [0034]: “In examples where the process of adding the latent columns and/or tables and annotations is semi-automatic or manual, an end user may access a programming environment at the database management tool either via graphical user interface 110 or by any other communication between computing device 122 and database management tool 106. In some examples the database management tool 106 may be integral with computing device 122. The end user may add latent columns and/or tables to the database schema and create the annotations by writing instructions in a suitable probabilistic programming language at the programming environment.”; and
Fig. 1, Para. [0048]: [0042]: “.., each table has cells of data arranged in columns and rows. The data values in the cells may be numerical or categorical or free text (strings) and some of the cells may be empty. An empty cell may be referred to as a cell having an unobserved data value or having a null data value. In the examples described herein the data in the one or more rows represent independent events, objects or entities. The data in the columns represent attributes and have a uniform type across rows; that is, data values within a column have the same type with the exception of missing values which may be marked empty, null or by some string such as "???". … The database access component 108 labels each column with a type, either according to user input, or according to the results of a type inference process, or using a combination of these approaches.”); 
annotating, by the computing device, the database table columns of the extracted metadata with the textual labels provided by the user (GORDON Fig. 1, Para. [0034] In examples where the process of adding the latent columns and/or tables and annotations is semi-automatic or manual, an end user may access a programming environment at the database management tool either via graphical user interface 110 or by any other communication between computing device 122 and database management tool 106. In some examples the database management tool 106 may be integral with computing device 122. The end user may add latent columns and/or tables to the database schema and create the annotations by writing instructions in a suitable probabilistic programming language at the programming environment. A probabilistic programming language is a programming language in which belief about the value of a variable is represented using a probability distribution. The annotations which are expressions in the probabilistic programming language may be compiled, by the database management tool and/or the inference engine 104, into inference algorithms.”; and
Fig. 2, Para. [0048]: “As indicated in FIG. 2 annotations 226 are added to latent and observable columns. The database access component 108 may add the annotations automatically using template annotations stored at database management tool 106. ... In some examples the annotations are added by a user operating a programming environment as mentioned above. Combinations of these two approaches are possible.”); 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BOGURAEV (disclosing natural language interface to databases) to include the teachings of GORDON (disclosing database access inference) and arrive at a method to allow user driven annotations of database columns.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest in a database schema, wherein users have a particular interest in correlating data in the one or more target columns or fields in these tables, users can annotating such target columns/fields to provide a more efficient means to manage these target schema to meet users’ needs, as recognized by (GORDON, Abstract, Para. [0005]-[0007]). In addition, the references of BOGURAEV and GORDON teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.
Regarding claims 11 and 18, the aforementioned claim recite similar limitations to claim 1 and therefore rejected for similar reasons as mentioned above.

Regarding claim 4 (Previously Presented), the combination of BOGURAEV and GORDON teach the limitations of claim 1.  Further, GORDON teaches wherein the extracted metadata is provided in the form of a table, and the extracted metadata comprises a table name, and one or more column names in the table (GORDON Fig. 1, Para. [0048]: [0042]: “.., each table has cells of data arranged in columns and rows. The data values in the cells may be numerical or categorical or free text (strings) and some of the cells may be empty. An empty cell may be referred to as a cell having an unobserved data value or having a null data value. In the examples described herein the data in the one or more rows represent independent events, objects or entities. The data in the columns represent attributes and have a uniform type across rows; that is, data values within a column have the same type with the exception of missing values which may be marked empty, null or by some string such as "???". … The database access component 108 labels each column with a type, either according to user input, or according to the results of a type inference process, or using a combination of these approaches.”).
Regarding claim 14, the aforementioned claim recite similar limitations to claim 11 and therefore rejected for similar reasons as mentioned above.

Regarding claim 6 (Original), the combination of BOGURAEV and GORDON teach the limitations of claim 1.  Further, BOGURAEV teaches wherein the schema annotation file is a text file comprising phrases that describe entities of the relational database and relationships between the entities (BOGURAEV Fig. 5, Para. [0048]: “…, the detection of entities and relations is rule based, wherein an engine receives rules of detection as input and finds matches for these rules on a dependency tree. To be ontology independent, rules for detection can be created automatically using template rules and a schema annotation file. FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id”.”).

Regarding claim 7  (Original), the combination of BOGURAEV and GORDON teach the limitations of claim 1.  Further, BOGURAEV teaches wherein the relational database is domain independent (BOGURAEV Para. [0041]: “…, a domain independent system can be provided through the automatic generation of rules used for the detection of entities and relations.”).

Regarding claim 8 (Previously Presented), the combination of BOGURAEV and GORDON teach the limitations of claim 1.  Further, BOGURAEV teaches wherein the schema annotation file is created using natural language processing of user input to extract semantics, and wherein the extracted semantics are used to create relationships between the entities of the relational database (BOGURAEV Fig. 9, Para. [0052]: “The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920. Knowing the database schema, the system can find all pairs of column names (also table to table and table to column) that are related to each other based on primary/foreign key relation. In one example, the rules provide that “customer buys products” and “manufacturer produces products”. If the input question is “John buys products”, it can be determined that John is a customer and manufacturer. Without the rules, it cannot be determined who John is.”).
Regarding claim 16, the aforementioned claim recite similar limitations to claim 8 and therefore rejected for similar reasons as mentioned above.

Regarding claim 9 (Original), the combination of BOGURAEV and GORDON teach the limitations of claim 1. Further, BOGURAEV teaches creating, with a machine learning system, schema-specific lexical rules with semantic annotation, wherein the machine learning system uses the schema annotation file and template rules based on fixed syntactical rules of English language to create the schema-specific lexical rules (BOGURAEV Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences.”; and Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”) according to an embodiment of the invention. Template rules are received 810. Template rules with no lexical constraints 820 and a schema annotation file 830 are used to create rules with concrete lexical constraints 840. This results in rules with lexical constraints 850.”).

Regarding claim 10 (Currently Amended), the combination of BOGURAEV and GORDON teach the limitations of claim 1.  Further, BOGURAEV teaches wherein processing the natural language query comprises: 
receiving a natural language question from the user (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”); 
 ; and 
generating an answer to the received natural language question, based upon results of the structured query (BOGURAEV Fig. 1, Para. [0040]: “The data from the database schema 130 can also be used in the NLP pipeline 120. Specifically, conversion of the database schema 130 to rules can be used by the NLP pipeline 120 for the detection of entities. The SQL query can be sent to a database 150; and, the query result can be sent from the database 150 to the user 110.”).
Regarding claim 17, the aforementioned claim recite similar limitations to claim 10 and therefore rejected for similar reasons as mentioned above.

Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0083569 A1) issued to Boguraev et al. (hereinafter as “BOGURAEV”),  in view of US Patent Application Publication (US 2015/0058337 A1) issued to Gordon et al. (hereinafter as “GORDON”), and in view of US Patent Application Publication (US 2014/0143353 A1) issued to Wang et al. (hereinafter as “WANG”).
Regarding claim 2 (Previously Presented), the combination of BOGURAEV and GORDON teach the limitations of claim 1.
However, the combination of BOGURAEV and GORDON does not explicitly teach wherein the user provides the textual labels for the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database.
But, WANG teaches wherein the user provides the textual labels for the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database (WANG Fig. 1A, Para. [0067]: “…, the particular data sent to the designated server 108 is annotated with known data about the user specific to the business. To support multiple businesses, the supporting computer is designed to require no specified data structure or schema in the annotated data it can receive.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BOGURAEV (disclosing natural language interface to databases) and GORDON (disclosing database access inference), to include the teachings of WANG (disclosing method and system for interacting with users of a database) and arrive at a method to allow a user to annotate database content without knowledge of a database schema.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest to a user without requiring specific data structure or schema, thereby a system can support multiple business needs regardless of a particular schema in a database schema, as recognized by (WANG, Abstract, Para. [0011]-[0015]). In addition, the references of BOGURAEV, GORDON and WANG teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.
Regarding claims 12 and 19, the aforementioned claim recite similar limitations to claim 2 and therefore rejected for similar reasons as mentioned above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anderson et al. ; (US- 20200034479 -A1); “Methods for using multiple natural language classifiers to associate a generic query with a structured question type”.
Matskevich et al.; (US- 20190294665 -A1); “Methods for training information extraction classifiers”.
Winzenried et al.; (US- 20200034479 -A1); “Methods for classifying unstructured datasets according to a classification system and generating an enhanced, classified and structured data-set”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/02/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162   

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162